Exhibit 10.14

MAIR HOLDINGS, INC.

AMENDMENT NO. 1 TO MANAGEMENT COMPENSATION AGREEMENT
WITH PAUL F. FOLEY

This Amendment No. 1 to the Management Compensation Agreement (“Amendment No.
1”) is entered into this 11th day of July, 2007, by and between MAIR Holdings,
Inc. (the “Company”) and Paul F. Foley (the “Executive”) for the purpose of
providing an incentive to Executive to continue his employment and to continue
providing services to the Company.

WHEREAS, the Company’s former subsidiary, Mesaba Aviation, Inc., recently
received confirmation of a Chapter 11 plan for reorganization which established
a liquidating trust for purposes of distributions thereunder, and

WHEREAS, the Company anticipates that it will receive one or more disbursements
from this Mesaba liquidating trust (the “Disbursement” or “Disbursements”)
sometime in the near future, and

WHEREAS, the Company wants to encourage Executive to continue in employment
until all of the Disbursements are received, and to take all actions possible to
facilitate and to maximize all of the Disbursements, and

WHEREAS,  the Company has approved a Retention Bonus arrangement for its
Officers to be paid out of  Disbursements, and

WHEREAS, the Company has approved a Severance Compensation Plan for certain of
its Executives, including the Executive, and

WHEREAS, the Company would like to provide uniform benefits under the
Compensation Plan for all eligible executives, and

WHEREAS, effective October 1, 2004, the Company and Executive entered into a
Management Compensation Agreement (the “Agreement”) which limits payments to
Executive in the event of his employment termination or a change-in-control to
those provided under the Agreement, and as such precludes any additional
payments to Executive under both the Retention Bonus arrangement and the
Severance Compensation Plan, and

WHEREAS, the Agreement may be amended by mutual consent pursuant to its Section
10.06.

NOW, THEREFORE, the Company and Executive make the following Amendment No. 1 to
the Management Compensation Agreement, in order to modify it in the following
respects:

1.                                       The Company will establish a retention
bonus program for Executive pursuant to the terms and conditions of a separate
agreement, the Retention Bonus Agreement between the Company and the Executive.


--------------------------------------------------------------------------------


2.                                       A new Section 4.09 shall be added to
read as follows:

Section 409A Exception. Severance compensation shall be paid under the terms of
Paragraph 4,  unless it exceeds the limits of (a), below, in which case, the
excess amount of severance compensation payments shall be paid-out as provided
in (b), and ( c), as applicable.

a.                                       Severance payments must not total more
than two times the lesser of:

i.                                          the Executive’s annualized
compensation, including base pay and bonus, and based on Executive’s annual rate
of pay for his taxable year preceding the year of his employment termination, or

ii.                                       the annual maximum amount that may be
taken into account under a qualified plan pursuant to Code Section 401(a)(17)
for the year of the Executive’s employment termination.

b.                                      The portion of severance payments
described in (a) shall be paid to Executive in equal amounts over the 52 week
severance period.

c.                                       All payments in excess of the
limitations of (a) shall be treated as subject to the short-term deferral rule
of Code Section 409A, and shall be paid in full within two-and-one-half months
after the end of the taxable year of the Executive or the Company, whichever is
later, in which the Executive’s termination occurred.

3.                                       Section 5.03 “No Other Payments” shall
be deleted in its entirety and replaced with the following language:

5.03         Benefit Offset.  Should Executive receive severance benefits under
another Company plan or arrangement by reason of the involuntary termination of
his employment without cause, either during or after the expiration of the
Agreement, payments and benefits received under such other arrangement shall be
applied as an offset against payments and benefits he is entitled to receive
under the Agreement.  Should the Agreement provide for more generous payments or
benefits, the Executive shall be paid the excess of such payment levels pursuant
to the Agreement, after an offset for payments and benefits under any other
applicable Company plan or arrangement has been applied.  The parties intend
that Executive receive those payments to which he is entitled under this
Agreement, but not duplicate benefits which are provided under the Agreement and
under another Company plan or arrangement.

4.                                       Section 6.04 “No Other Payments” shall
be deleted in its entirety and replaced with the following language:

6.04         Benefit Offset.   Should Executive receive severance benefits under
another Company plan or arrangement by reason of the involuntary

2


--------------------------------------------------------------------------------


termination of his employment due to job elimination or change-in-control, and
without cause, payment and benefits received under such other arrangement or
plan shall be applied as an offset against payments and benefits he is entitled
to receive under the Agreement.  Should the Agreement provide for more generous
payments or benefits, the Executive shall be paid the excess of such payment
levels pursuant to the Agreement, after an offset for payments and benefits
under any other applicable Company plan or arrangement has been applied.  The
parties intend that Executive receive those payments to which he is entitled
under this Agreement, but not duplicate benefits which are provided under the
Agreement and under another Company plan or arrangement.

5.                                       But for these changes, the Agreement
shall remain in full force and effect.

6.                                       This Amendment No. 1 shall be effective
as of the date executed by both parties.

 

/s/ Paul F. Foley

 

 

Paul F. Foley, Executive

 

 

 

Date: July 11, 2007

 

 

 

 

 

MAIR Holdings, Inc

 

 

 

By:

/s/ Raymond W. Zehr, Jr.

 

 

Chair, Compensation Committee of

 

the Board of Directors

 

 

 

Date: July 11, 2007

 

3


--------------------------------------------------------------------------------